39 So. 3d 522 (2010)
Alexei GOLOUBEV, Appellant,
v.
PALM WEST HOME BUILDERS, INC., Appellee.
No. 5D09-1712.
District Court of Appeal of Florida, Fifth District.
July 9, 2010.
Alexei Goloubev, Palm Coast, pro se.
Katherine H. Miller, and Robert T. Bowling, Daytona Beach, for Appellee.
PER CURIAM.
The appellant, Alexei Goloubev, appeals a summary judgment in favor of the appellee, *523 Palm West Home Builders, Inc., foreclosing a construction lien on real property owned by Mr. Goloubev. Because there are no genuine issues of material fact to be determined, and because under the undisputed facts of this case Palm West is entitled to a summary judgment as a matter of law, we affirm.
In order to determine the propriety of a summary judgment, a reviewing court must resolve whether there is any genuine issue as to any material fact and whether the moving party is entitled to judgment as a matter of law. See Fla. R. Civ. P. 1.510(c). The moving party has the burden to prove conclusively the nonexistence of any genuine issue of material fact. See Petruska v. Smartparks-Silver Springs, Inc., 914 So. 2d 502 (Fla. 5th DCA 2005). A reviewing court will consider the evidence contained in the record, including any supporting affidavits in the light most favorable to the nonmoving party. If the slightest doubt exists, summary judgment must be reversed. See Turner v. PCR, Inc., 754 So. 2d 683 (Fla.2000); Lawrence v. Pep Boys Manny Moe & Jack, Inc., 842 So. 2d 303, 305 (Fla. 5th DCA 2003).
Here, it is undisputed that Palm West furnished labor, material and services to improve Mr. Goloubev's real property. It is further clear that Mr. Goloubev breached the construction contract. Finally, there are no affirmative defenses or counterclaims that might otherwise forestall a summary judgment. As the summary judgment was properly entered, we affirm.
AFFIRMED.
MONACO, C.J., PALMER and JACOBUS, JJ., concur.